DETAILED ACTION
Responsive to the claims filed April 16, 2020. Claims 1-10 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2018/0233042). 
As per claim 1, Zhang et al teach a method for assisting with the driving of vehicles, said method comprising the following steps carried out by an electronic system for assisting with the driving of vehicles traveling on a road including a set of sensor(s) installed along sections of the road and an electronic processor: 
reception by the processor of a request, coming from an electronic device, indicating a road portion and requesting information relative to the state of said road portion; determination by the processor, as a function of said requested information and said road portion, of the configuration among several determined configurations, of at least one sensor of the set of sensor(s) (see at least fig 2 and corresponding portions of the specification); 
sending by the processor to said sensor of a command indicating said configuration; upon reception of said command, implementation, by said sensor, of said commanded sensor configuration and sending, by the sensor to the processor, of data delivered by said sensor in said configuration (see at least fig 5 and corresponding portions of the specification); 
reception of said data by the processor, determination of the requested information in response to the request as a function of said data and sending by the processor of said information to the electronic device (see at least figs 2-3 and corresponding portions of the specification).  
As per claim 2, Zhang et al teach a method for assisting with the driving of vehicles according to claim 1, comprising the following steps implemented by said electronic device, in the context of determining a driving instruction of a vehicle:  identification of a lack of information relative to the state of said road portion; following said identification, generation of said request indicating said road portion and said requested information relative to the state of said road portion, and sending of said request to the processor;  reception of said information subsequently sent by the processor in response to said request and determination of a driving instruction of a vehicle as a function of said information (see at least paragraphs [0773-0782]).  
As per claim 3, Zhang et al teach wherein the electronic device is embedded in one of said vehicles or remotely controls a fleet of vehicles, including said vehicle (see at least fig 1).  
As per claim 4, Zhang et al teach wherein the electronic device remotely controls a fleet of vehicles and orchestrates the relative movements of said vehicles with respect to one another as a function of said information (see at least paragraphs [0222-0023], fig 1).  
Claims 7-10 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661